Citation Nr: 0303003	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for otitis 
media.   


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1945 
to September 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.    

The Board notes that in a November 2000 decision, the Board 
remanded this case for additional development.  The case has 
been returned to the Board and is ready for appellate review. 

In a May 2002 rating decision, the RO granted the appellant's 
claim of entitlement to service connection for bilateral 
hearing loss, secondary to the service-connected otitis 
media.  There is no indication from the information of record 
that the appellant filed a Notice of Disagreement.  
Accordingly, this issue is not before the Board for appellate 
consideration.


FINDING OF FACT

The appellant's otitis media is not currently manifested by a 
suppurative process, and there is no evidence that he has 
aural polyps.


CONCLUSION OF LAW

The criteria for a compensable rating for otitis media have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.87a, Diagnostic Code 6200 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for 
chronic suppurative otitis media in an October 1947 rating 
action.  At that time, the RO assigned a 10 percent disabling 
rating under Diagnostic Code 6200, effective from September 
10, 1947.  

In a November 1948 rating decision, the RO reduced the 
appellant's disability rating for his service-connected 
otitis media from 10 percent to zero percent disabling under 
Diagnostic Code 6200, effective from January 6, 1949, based 
on the results of the appellant's September 1948 VA 
examination which showed that the suppurative process in the 
ear had ceased.  This rating has remained in effect up until 
the current claim.     

In August 1997, the appellant requested that his service- 
connected otitis media be reevaluated for a higher rating.   

In February 1997, the appellant underwent a VA examination.  
At that time, he stated that he had chronic tinnitus and 
occasional bleeding from somewhere in the ear canal.  The 
physical examination showed that fresh blood was on the 
superior portion of the left ear tympanic membrane.  There 
was myringosclerosis in both ears.  Pure tone averages were 
borderline normal, with thresholds worse in the higher test 
frequencies and worse in the left ear compared to the right 
ear.  There were no significant air-bone gaps.  The diagnoses 
were the following: (1) bilateral high-frequency 
sensorineural hearing loss, and (2) excessive eustachian tube 
patency during the toynbee maneuver.  The examining physician 
noted that he had no explanation for the fresh blood on the 
appellant's left ear tympanic membrane.  

In September 1997, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in West Palm Beach, 
Florida, from November 1996 to September 1997.  The records 
show that in April 1997, the appellant was treated after 
complaining of bleeding in his left ear for one day.  At that 
time, the physical examination showed that the left ear 
membrane was clear.  The assessment was intermittent bleeding 
of the left ear.  The records further reflect that in May 
1997, the appellant was treated for complaints of bilateral 
ear pain and bleeding in his right ear.  The physical 
examination of the left ear showed that there was a "wrent" 
of the tympanic membrane, which was small, and there was no 
associated bleeding or signs of infection.  On the right 
side, the examination was unremarkable.  The diagnosis was 
otalgia.  According to the records, the appellant underwent a 
follow-up examination in May 1997.  At that time, it was 
noted that the appellant had been treated for an ear 
infection and that he had perforation of the left ear.  The 
appellant stated that he currently had intermittent pain in 
his left ear.  The diagnosis was 
"? mastoiditis."      

In September 1997, the RO received outpatient treatment 
records from the VAMC in West Haven, Connecticut, from June 
to October 1996.  The records show treatment for unrelated 
disorders.   

In October 2000, the RO received outpatient treatment records 
from the West Palm Beach VAMC, from June 1998 to August 2000.  
The records show that in June 1998, the appellant was treated 
after complaining of bleeding in his right ear.  The physical 
examination showed that the tympanic membrane was slightly 
retracted and was nonperforated, with no drainage from the 
canal.  There was a small punctate hemorrhagic point of the 
posterior external cartilaginous canal.  There was no other 
pathology.  The impression was superficial abrasion of the 
right ear canal.  A small piece of cotton with antibiotic 
ointment was inserted into the appellant's right ear.  The 
records also reflect that in August 2000, the appellant was 
treated for complaints of pain in his ear.  At that time, he 
indicated that for the past 10 to 12 years, he had 
experienced intermittent and infrequent "sharp shooting 
pains" to his right ear/mastoid area.  The physical 
examination showed that the right ear canal was inflamed, and 
the tympanic membrane was intact.  There was no foreign body.  
The diagnosis was right otitis externa.  

In October 2000, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he had constant pain in his ears.  (Transcript 
(T.) at page (pg.) 4).  He stated that he also had bleeding 
from his ears, approximately three or four times every five 
months or so.  (T. at pg. 13).  The appellant indicated that 
he used cortisporin drops in his ears every day.  (T. at 
pages (pgs.) 14 & 17).       

In March 2001, the RO received outpatient treatment records 
from the West Palm Beach VAMC, from August 2000 to March 
2001.  The records show that in January 2001, the appellant 
underwent a physical examination which showed that the 
tympanic membranes were normal, and the external auditory 
canals were clear.  

In June 2001, the RO received an undated private medical 
statement from Mr. G.T., a licensed hearing aid specialist at 
the Miracle Ear Hearing Center.  In the statement, Mr. T. 
indicated that the appellant had recently visited the Center 
for  a free hearing test.  Mr. T. noted that during the 
appellant's video otoscopy, he observed that the appellant 
had an impacted ear (wax) and an area of white pus around his 
left eardrum.  According to Mr. T., he did not perform a 
hearing test on the appellant, but merely observed an 
abnormal condition in his left outer ear canal.   

In a September 2001 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for 
tinnitus.  At that time, the RO assigned a 10 percent 
disabling rating under Diagnostic Code 6260, effective from 
July 9, 1997.  

A VA examination was conducted in February 2002.  At that 
time, the appellant stated that he had frequent earaches and 
bleeding from the ears.  The appellant indicated that he also 
had discharge from both ears.  The physical examination of 
the right ear showed that the auricle was normal and 
unremarkable.  The ear canal and the tympanum were also both 
normal and unremarkable.  The tympanic membranes showed a 
large area of scar tissue at the posterior half of the 
tympanic membrane, and that area had tympano sclerosis.  The 
anterior portion of the drum had air replacement membrane, 
but the whole tympanic membrane was intact without any 
perforation.  There was no mastoid disease.  In the left ear, 
the auricle was normal and unremarkable.  The ear canal was 
normal and unremarkable, but it had minimal amount of cerumen 
which was removed.  The tympanum was normal and unremarkable.  
The tympanic membrane showed a large area of scar tissue with 
tympano sclerosis, and anteriorly there was replacement 
membrane.  However, the tympanic membrane was intact.  There 
was no evidence of any mastoid disease.  

In February 2002, the appellant underwent a VA audiological 
examination.  At that time, otoscopy showed normal ear 
canals, bilaterally.  Tympanic membranes were visible with 
scarring evidence in both ears.  Pure tone threshold testing 
showed a mild to moderate sensorineural hearing loss, 
bilaterally.  The diagnosis was sensorineural hearing loss, 
with subjective tinnitus reported.  

In May 2002, the RO received outpatient treatment records 
from the West Palm Beach VAMC, from February 2000 to May 
2002.  The records note that the appellant had a history of 
otitis externa.  

In a rating decision, dated in May 2002, the RO granted the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss, secondary to the service-connected 
otitis media.  At that time, the RO assigned a zero percent 
disability rating under Diagnostic Code 6100, effective from 
July 29, 1997.  


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The appellant is seeking an increased disability evaluation 
for his service-connected otitis media, which is currently 
evaluated as noncompensable.  38 C.F.R. § 4.87a, Diagnostic 
Code 6200 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2002).

Effective June 10, 1999, during the pendency of this appeal, 
the Rating Schedule was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25,202-210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87 
(2002)).  In determining which version of the regulations to 
apply to the facts of this case, the Board notes that the 
U.S. Court of Appeals for Veterans Claims has held that, 
where pertinent law or regulation changes after a claim has 
been filed or reopened and before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  

In this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case.  The version most favorable to 
the appellant must therefore be considered.  However, 
pursuant to 38 U.S.C.A. § 5110(g), the Board observes that, 
for any date prior to June 10, 1999, VA cannot apply the 
revised provisions of the Rating Schedule to this case, even 
if they are more favorable.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the amended 
regulations).  See also 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2002) (precedential opinions of the General 
Counsel are binding on the Board).

The Board finds, however, that the change in regulation was 
not a substantive change regarding the portion of the 
regulations pertinent to this appellant's claim.  See 62 Fed. 
Reg. at 25,202, wherein the Secretary stated that "[t]he 
revisions of the sections addressing ear and other sense 
organs are part of the overall revision of the rating 
schedule based on medical advances, etc., rather than 
representing liberalizing interpretations of regulations."  
Consequently, the change has no effect on the outcome of this 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  The 
Board finds, therefore, that it may proceed with a decision 
in this case without any prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, Diagnostic Code 6200 assigned a 10 
percent disability rating for otitis media, suppurative, 
chronic, during the continuance of the suppurative process.  
It was noted that evaluation pursuant to Diagnostic Code 6200 
was to be combined with ratings for the loss of hearing.  See 
38 C.F.R. § 4.87a (1998).

Effective June 10, 1999, Diagnostic Code 6200 assigned a 10 
percent rating for chronic suppurative otitis media, during 
suppuration or with aural polyps.  Hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull are to be separately 
evaluated.  38 C.F.R. § 4.87 (2002).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2002).

The appellant maintains that his current rating is not high 
enough in light of the disability that his otitis media 
causes.  The appellant contends that he has constant pain in 
his ears.  He also maintains that he has bleeding from his 
ears, approximately three or four times every five months or 
so.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

In view of the evidence presented, the Board finds that the 
appellant's otitis media is properly rated under 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 at a noncompensable rating.  In 
this regard, the Board recognizes that in the appellant's 
February 1997 VA examination, there was fresh blood on the 
appellant's left ear tympanic membrane.  The Board also 
recognizes that according to the outpatient treatment records 
from the West Palm Beach VAMC, from June 1998 to March 2001, 
in April 1997, the appellant was treated after complaining of 
bleeding in his left ear.  However, the Board observes that 
at that time, the physical examination of the left ear 
membrane was clear.  Moreover, although the records reflect 
that in May 1997, the physical examination of the appellant's 
left ear showed that there was a "wrent" of the tympanic 
membrane, there was also no associated bleeding or signs of 
infection.  In addition, on the right side, the examination 
was unremarkable.  The diagnosis was otalgia.  

The outpatient treatment records from the West Palm Beach 
VAMC further show that in June 1998, the appellant was 
treated for a superficial abrasion of the right ear canal.  
However, at that time, the physical examination showed that 
there was no drainage from the canal.  In addition, although 
the records reflect that in August 2000, the appellant's 
right ear canal was inflamed, the records also reflect that 
in January 2001, the external auditory canals were clear.  

In this case, the Board recognizes that in the private 
medical statement from Mr. T., received by the RO in June 
2001, Mr. T. noted that the appellant had an area of white 
pus around his left eardrum.  However, the Board notes that 
in the appellant's most recent VA examination, dated in 
February 2002, there was no evidence of suppuration.  In 
addition, the physical examination showed normal auricles, 
normal ear canals, and there was no evidence of mastoid 
disease in either ear.  Moreover, although there was some 
scarring in the tympanic membranes, the tympanum was normal 
in both ears. 

In light of the above, the Board finds that the appellant's 
otitis media is not currently manifested by a suppurative 
process.  Although the evidence of record shows that in 
approximately June 2001, the appellant had an area of white 
pus around his left eardrum, in the appellant's subsequent VA 
examination in February 2002, there was no evidence of 
suppuration.  In addition, there is also no evidence that the 
appellant has ever had aural polyps.  Therefore, as there is 
no evidence of current suppuration or aural polyps, the Board 
concludes that the criteria for a compensable rating under 
Diagnostic Code 6200 for otitis media are not met.

The Board has also considered the applicability of Diagnostic 
Code 6201, under which chronic nonsuppurative otitis media 
with effusion (serous otitis media) is rated based upon 
hearing impairment.  Prior to June 10, 1999, otitis media, 
catarrhal, chronic, was also evaluated based upon loss of 
hearing.  See 38 C.F.R. § 4.87a, Diagnostic Code 6201 (1998).

In the present case, there is no indication that the 
appellant's otitis media is associated with effusion.  
Effusion is defined as the escape of fluid into a part or 
tissue.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th 
ed. 1994) at 531.  As previously stated, the outpatient 
treatment records from the West Palm Beach VAMC show that in 
June 1998, although the appellant was treated for a 
superficial abrasion of the right ear canal at that time, the 
physical examination showed that there was no drainage from 
the canal.  In addition, while the records reflect that in 
August 2000, the appellant's right ear canal was inflamed, 
the records also reflect that in January 2001, the external 
auditory canals were clear.  Moreover, in the appellant's 
most recent VA examination, dated in February 2002, the ear 
canals were normal and unremarkable.  Thus, the Board finds 
that there is no evidence of record showing effusion.  

Furthermore, as stated above, all disabilities, including 
those arising from a single entity, are to be rated 
separately.  See 38 C.F.R. § 4.25. One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the same 
disability under various diagnoses is to be avoided.  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban v. Brown, supra.  As 
discussed above, chronic nonsuppurative otitis media with 
effusion is rated based upon hearing loss.  The appellant is 
separately service-connected for bilateral hearing loss.  
Evaluation of the appellant's service-connected otitis media 
pursuant to Diagnostic Code 6201 would be duplicative, 
inasmuch as both service-connected disabilities would be 
rated based upon the same symptomatology.  Therefore, 
Diagnostic Code 6201 is not applicable.  The appellant's 
service- connected otitis media is most adequately evaluated 
as noncompensable under Diagnostic Code 6200.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claim addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case. This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The evidence 
of record includes a VA examination report, dated in February 
1997, outpatient treatment records from the West Palm Beach 
VAMC, from November 1996 to May 2002, outpatient treatment 
records from the West Haven VAMC, from June to October 1996, 
a private medical statement from Mr. G.T., received by the RO 
in June 2001, and VA examination reports, dated in February 
2002.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a hearing before the undersigned 
Board member. He has been provided a statement of the case 
and a supplemental statement of the case informing him of the 
medical evidence necessary to substantiate his claim for an 
increased (compensable) rating for otitis media.  Thus, the 
Board concludes that the discussions in the rating decision, 
the statement of the case, the supplemental statement of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal have informed him of the 
pertinent law and regulations, and information and evidence 
that would be needed to substantiate his claim.  See 
38 U.S.C.A. § 5103 (West 2002).  Additionally, these 
documents have indicated to the appellant what would be 
required of him, and what evidentiary development VA 
undertook on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that in February 1997, the RO 
afforded the appellant a VA examination pertinent to his 
service-connected otitis media.  In addition, in November 
2000, the Board remanded this case.  Moreover, as per the 
November 2000 remanded decision, in February 2002, the RO 
afforded the appellant VA examinations pertinent to his 
service-connected otitis media.  In sum, the Board concludes 
that the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.


ORDER

Entitlement to an increased (compensable) rating for otitis 
media is denied.  





	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

